Citation Nr: 1209843	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  03-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  He also had a period of service from June 1970 to January 1972 for which he was discharged with an "under other than honorable conditions discharge."  

In June 1977, the Department of Defense (DOD) Special Discharge Review Program (SDRP) upgraded the Veteran's discharge for his second period of service to "under honorable conditions."  

In November 1978, the Army Discharge Review Board disaffirmed the actions of the June 1977 SDRP.  In other words, the Army Discharge Review Board overturned the decision of the SDRP to upgrade the Veteran's discharge to honorable.  

A December 1978 Administrative Decision confirmed that the Veteran's discharge on January 1972 was under dishonorable conditions and a bar to VA benefits.  

The instant appeal arose from April 2002 VARO correspondence with the Veteran from the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans, Louisiana, which denied a request to reopen a claim for service connection for bilateral hearing loss.  The Board initially denied that claim in a November 2007 decision.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court vacated that portion of the November 2007 Board decision which denied the Veteran's request to reopen his claim.  The Court noted that the Board failed to discuss the Veteran's allegation that the 1977 discharge upgrade meant that benefits based on the second period of service were not barred.   

Subsequently, in December 2009, the Board reopened the Veteran's claim for entitlement to service connection for hearing loss and remanded the issue for further development.  In doing so, the Board requested the RO accomplish the following, in pertinent part: (1) send a letter to the Veteran explaining that the character of his 1972 discharge was a bar to VA benefits; (2) advise the Veteran that he should provide any evidence of further action to correct his records after the 1977 proceedings or any other information or evidence relevant to the 1978 determination; (3) ask the Veteran to clarify whether he is seeking review of the final 1978 decision, and if so, notify him of the evidence needed to change the outcome of that decision; (4) provide the Veteran with a VA audiological examination in order to determine whether his hearing loss was the result of noise exposure during his first period of service.  

The RO sent the Veteran a VCAA letter in February 2010 which outlined the above information and specifically asked whether he was seeking review of the December 1978 Administrative Decision.  The Veteran responded to the February 2010 VCAA notice later that month and indicated that he had no additional evidence to submit and that he wished to have his claim decided as soon as possible.  Accordingly, the issue of the character of the Veteran's service from June 1970 to January 1972 is not before the Board; the Board will thus proceed to a decision on the merits as to the hearing loss issue.  

The claim was originally handled by the regional office in New Orleans, Louisiana.  The Veteran has moved to Florida, and the St. Petersburg, RO is now handling the claim.  


FINDINGS OF FACT

1. The Veteran did experience unilateral high frequency hearing loss during a period of service that is not honorable for VA benefits.

2. Competent medical evidence does not suggest the Veteran's current bilateral hearing loss is causally related to his honorable period of military service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met during the Veteran's honorable period of active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was sent a May 2001 letter that addressed all notice elements and was issued prior to the initial April 2002 RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal. The Board acknowledges that complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in July 2002 and February 2010 communications, and the claim was thereafter readjudicated in a March 2011 supplemental statement of the case.  As such, any timing deficiency has here been appropriately cured. Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  As noted in the introduction, the Veteran responded to the notice and information request of February 2010, and stated that he had no additional evidence to submit and that he wished to have his claim decided as soon as possible.  Accordingly, no further development is required with respect to the duty to notify as to the Veteran's hearing loss. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  He has been afforded numerous VA examinations in connection with his claim for hearing loss.  Moreover, the Veteran and his representative's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim of service connection for hearing loss.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Contentions

The Veteran primarily contends that his hearing loss began while he was stationed in Korea in the demilitarized zone (DMZ) during his honorable period of service (from August 1967 to March 1969).  In particular, he asserts that he was exposed to "combat" noise, such as machine gun fire, mine explosions, and mortar fire. See DRO Hearing, April 2003.  The Veteran testified that he did not seek treatment for hearing loss during service because he felt that it was only a temporary condition; however, the hearing loss has apparently persisted to the present day.  He thus believes that service connection for hearing loss is warranted on a direct incurrence basis.  

Service connection - in general 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For certain chronic disorders, including organic diseases of the nervous system such as sensorineural hearing loss, service connection also may be granted on a presumptive basis if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption, however, is rebuttable by probative evidence to the contrary. 

In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Brief Factual Background 

The Veteran's personnel records and DD Form 214 reflect that he served in Korea from January 1968 to March 1969 and that his military occupational specialty (MOS) was that of "medical specialist."  Again, the character of the Veteran's service during this period was honorable (August 1967 to March 1969) and he may be entitled to VA benefits for that period of service. 

However, the Veteran also had active duty from June 1970 to January 1972, during which time he went AWOL from a combat zone (in Vietnam).  As noted in the Introduction portion of this decision, a December 1978 Administrative Decision determined that, despite the June 1977 upgraded discharge to "under honorable conditions," the Veteran's discharge in January 1972 was dishonorable and a bar to VA benefits.  Thus, the Veteran's first period of service is the only active duty service that will be considered for VA compensation purposes.  

Analysis 

As indicated, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of such disability [to include within the presumptive period]; and (3) medical nexus. See Hickson, supra. 
At the outset, the Board notes that hearing loss is not shown until November 1971 (during the Veteran's period of dishonorable service, as indicated below), which is well outside the one-year period provided for under 38 C.F.R. § 3.307 and § 3.309.  Thus, service connection on a presumptive basis is not warranted here. 

With respect to Hickson element (1), there is evidence of bilateral hearing loss of sufficient severity to meet the threshold minimum requirements of § 3.385 to be considered a disability according to this VA regulation. See, e.g., June 2010 VA Audiological Examination.  Thus, Hickson element (1) has been satisfied here.  

With respect to Hickson element (2), in-service disease or injury, and Hickson element (3), nexus, the Board will separately address these below. 

The Veteran's service treatment records for his first period of active duty service do not reflect complaints, treatment, or diagnoses relating to hearing loss.  In fact, the Veteran's hearing acuity upon enlistment examination in 1967 was within normal limits; likewise, his hearing acuity at separation in February 1969 was also within normal limits as ascertained by whispered and spoken voice tests.  A June 1970 re-enlistment examination for the second period of active duty service, reflects hearing acuity within normal limits as well.  Notably, this finding was approximately 16 months after the Veteran's initial separation from service in February 1969.  

During the Veteran's second period of service, a November 16, 1971 Physical Profile Record notes "unilateral high frequency hearing loss."  The Veteran was subsequently prohibited from assignments involving habitual or frequent exposure to loud noise.  The hearing loss was also reflected on the Veteran's separation examination which was conducted one week later on November 23, 1971.  In addition, on the separation Report of Medical History (which was conducted at Fort Polk, the Veteran's place of separation for this period service), the Veteran reported having a head injury.  However, no such injury is reflected in the objective findings and/or contemporaneous separation examination.  In any event, as noted above, the Veteran's first period of active duty is the only active duty period that can be considered for VA compensation purposes.  

In this case, even though no specific disease or injury of the ear is shown during the Veteran's first period of active service, the Board finds that Hickson element (2) is met in this case.  Indeed, the Veteran's personnel records confirm that the he served 
as an "evacuation sergeant" in a medical platoon that operated along the Korean DMZ.  See Letter of Appreciation, September 1968.  In addition, his DD Form 214 shows that his MOS was that of "medical specialist" and he has competently testified that he was exposed to various weapon-related noise (mortars, firing, etc.) in that capacity.  Acoustic trauma would thus be consistent with the facts and circumstances of his service.  In addition, the Veteran submitted a "buddy statement" from D.L.J, a medical officer (M.D.) of the same platoon, which indicated that they were exposed to live fire and grenades while serving in the Korean DMZ.  See May 2003 Statement.  The Veteran is also service-connected for posttraumatic stress syndrome based, in part, on this statement.  Therefore, in-service acoustic trauma is conceded and Hickson element (2) is established. 

The remaining question is whether there exists a nexus between the Veteran's current hearing loss disability and his period of active (honorable) service.  

The Veteran submitted his original claim for service connection for hearing loss in January 1994, nearly 25 years after separation from his first period of active service.  The claims file contains no complaints, treatment, or diagnoses of hearing loss prior to that time.  Again, although the Veteran's service treatment records in 1971 reflected unilateral hearing loss, this period of dishonorable service, from June 1970 to January 1972, may not be considered for VA compensation purposes.  

Next, a November 1995 VA Audiology examination shows that the Veteran complained of ringing in his right ear.  The diagnoses were slight to moderate sensorineural hearing loss, right ear, and slight sensorineural hearing loss with mild to severe sloping sensorineural hearing loss, left ear.  No opinion as to etiology was provided at that time.  

The Veteran underwent another VA audiology examination in March 1998.  He reported that he had served as a medic in-service and that he was exposed to noise from gunfire.  He also reported that he experienced a skull fracture following a blow to his head which resulted in a ruptured tympanic membrane.  Again, this is 
reflected during the Veteran's second period of service.  The pertinent diagnosis was mild conductive hearing loss, bilaterally, moderate sensorineural hearing loss, right ear, and mild sloping to severe sensorineural hearing loss, left ear.  No opinion as to etiology was provided at that time.  

The Veteran underwent a VA audiological examination in September 2001.  At that time, he reported he first noticed his hearing loss and tinnitus while serving in Vietnam (second period of active duty).  He also reported that he was exposed to small arms fire, explosions, and artillery noise.  He denied any post-service occupational or recreation noise exposure.  In reviewing the Veteran's service treatment records, the VA examiner noted normal hearing in 1967 and 1970, and mild right ear hearing loss at the time of separation from his second period of active service in 1971.  Based on the foregoing, the examiner concluded that the Veteran's high frequency hearing loss "is service-connected due to the fact that he was identified with hearing loss at the time of" his 1971 discharge. 

The Veteran presented testimony at a personal hearing before a Decision Review Officer.  He testified that he was exposed to loud explosions while serving in the DMZ and that his hearing loss manifested shortly after he left Korea.  He reported that he did not seek medical treatment because he believed it would go away on its own.  He noted that he was a medic and was often exposed to gun fire/artillery noise on a daily basis.  

In a May 2003 "buddy statement," Dr. D.L. stated that he and the Veteran were assigned to the same medical platoon at the Korean DMZ.  He reported that there were several live fire incidents and grenade explosions in which fellow soldiers died.  He did not comment as to the Veteran's hearing loss.  

The Veteran underwent a VA audiological examination in June 2010.  He reported that he served as a medic in Korea and Vietnam.  He endorsed military noise exposure in the form of clay mines, machine guns, and explosions.  He denied post-service occupational noise exposure with the exception off a five-year employment term with International Paper using powers saws and log trucks.  He denied recreational noise exposure.  Bilateral hearing loss was diagnosed; however, no opinion as to etiology was provided.  

The RO requested an addendum opinion, and in October 2010, the VA examiner opined that it was "not likely" that the Veteran's hearing loss was the result of noise exposure during his first period of active service.  In support of his opinion, he pointed to the Veteran's normal hearing acuity upon entrance examination in 1967; normal hearing acuity at separation in 1969; and normal hearing upon enlistment for the second period of active service in 1970.  The VA examiner noted that the 1970 audiogram was consistent with the initial enlistment audiogram of June 1967, and that it was absent of any significant threshold shifts.  

Initially, with respect to the Veteran's statements that he has had hearing loss since his service at the Korea DMZ (i.e., his honorable period of service), the objective medical evidence does not support such assertions.  Specifically, the first documentation of the Veteran's hearing problems (excluding those from his period of dishonorable service) is from 1994, approximately 25 years after the Veteran's discharge from service in March 1969.  Moreover, as extensively outlined above, his enlistment (1967), separation (1969), and re-enlistment (in 1970) examinations were all normal with respect to hearing acuity.  Although the Veteran is competent to report hearing loss and/or worsening symptoms since his service in Korea, the Veteran's lay statements as to continuity of symptomatology are outweighed by the available medical evidence showing no complaints or objective indication of any hearing problems (other than those attributable to his second period of dishonorable service) until at least 25 years after discharge from service. See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Furthermore, the Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3d 1330, 1333.  Based on the above, the Board finds that there is no evidence of non-chronic hearing loss during his first period of service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b).  Again, the Veteran was found to have hearing loss in one ear in 1971, during his second period of service; all previous audiograms and auditory findings were normal.  Bilateral hearing loss is not next demonstrated until 1994.  All of these factors weigh against a finding of continuity of symptomatology.  

As to a nexus between the Veteran's current hearing loss and his active military service, or Hickson element (3), the findings of the October 2010 VA audiology examiner provide strong evidence against the claim.  Specifically, the VA examiner reviewed the entire claims file and noted that the Veteran's entrance (1967), separation (1969), and re-enlistment (1970) examinations were normal during his first period of active service.  He concluded that the Veteran's current bilateral hearing loss was less likely as not cause by noise exposure during his first period of service. See VA examination report dated in October 2010.  Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  In fact, the Board notes that the September 2001 VA examiner expressly attributed the Veteran's hearing loss to his second period of service.  Nevertheless, this period of service, as explained, cannot be considered for VA compensation purposes.  

The Board emphasizes that, although the Veteran is competent to state that he has experienced diminished hearing over time, he is not competent to render an opinion as to the medical etiology of his current bilateral hearing loss, absent evidence showing that he has medical training or expertise. See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  As such, his claim for entitlement to service connection for bilateral hearing loss must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


